Earl Warren: Number 24 on the calendar, Althea G. Williams versus United States of America. Mr. Clausen.
Henry C. Clausen: This case, if the Court please, involves also the Federal Tort Claims Act. Situation is that I represent the plaintiff who was injured while she was sitting in a parked automobile at Agana on Guam. The accident happened about 10:30 at night. A -- an army corporal named Seabourn was driving an army truck, crashed into the plaintiffs automobile and caused her very serious and permanent injuries. The negligence and the injuries are admitted. The sole question really here is whether at the time of the accident the corporal, Seabourn, was acting within the scope of employment or the line of duty as set forth and within the meaning of the Federal Tort Claims Act. The facts preceding were that the accident happened at 10:30 pm. At about 10 -- and about 8 o'clock that night, the corporal, in accordance with army custom, that is custom that have been prevalent on this post on Guam had gotten a so-called trip ticket made out for official business. In accordance with the custom, the trip tickets made out for official business where the means by which the army personnel would secure a vehicle for recreation purposes. And the -- this vehicle on the night in question, after the corporal, Seabourn had gotten the vehicle, was checked-out for that purpose namely recreation to drive himself and two other army men named, Schmidt and Vincent for recreation. The evidence showed at the motor pool --
Speaker: (Inaudible)
Henry C. Clausen: At the motor pool, Your Honor.
Speaker: (Inaudible)
Henry C. Clausen: Yes, Your Honor. The -- that's the custom. And incidentally, Your Honor, the testimony of Sergeant Stiles was excluded on motion of the Court.
Speaker: (Inaudible)
Henry C. Clausen: Yes, Your Honor.
Speaker: I thought trip ticket showed that it -- I thought that the trip ticket showed that the vehicle was authorized for official business?
Henry C. Clausen: That's correct, Your Honor. The dispatcher, Your Honor, the evidence on the dispatcher, the record on page 30 -- 31, the -- the -- answering Your Honors question, there the custom, Your Honor, was to get a trip ticket made out for official business. That's the type of trip ticket and to use that for the purpose of getting the vehicle to drive for recreation. In other words, the trip tickets were all made out for official business but the men would use those for the purpose of driving the vehicle for recreation. That was the custom. The officers on this particular post had two jeeps. They were available to the men three of these trucks. Now, the post there, so the Court may understand Guam and the post, the town of Agana is situated some distance from the post, it would be necessary to have a vehicle to go for recreation. For example to the non-commissioned officers' club which the man did on this night in question preceding the accident. The place of their recreation into which they went was from the post to the non-commissioned officers' club. There, as the fact showed, the men drank. The corporal, Seabourn, the driver at this non-commissioned officers' club, drank to excess and to such an excess that he in driving them from the non-commissioned officers' club to Agana, caused his two companions to want to leave him, they got out. Schmidt and Vincent got out. And then the next thing that happened was that this girl was hit when she was in the automobile so far as Seabourn, the corporal, remembers. Now, the --
Speaker: (Inaudible) here the officer?
Henry C. Clausen: Yes, Your Honor. The custom had been in practice there for 18 months preceding this and as I state, the officers had for themselves two jeeps, the man had the three trucks for the purpose of recreation. And again I point out that when I'm saying recreation, I'm putting the setting of this recreation not in the United States, although the Murphey case is applicable for -- in connection with our Northern District of California in the town of Klamath. But here is an island outpost where the men are cooped up, where the island itself is 34 miles long by some four to 10 miles wide whereby reason of the overseas status of the men, they are on duty 24 hours a day. And where -- where it is necessary, I point out again, to have vehicles to get about. In any event the -- the basic error in my opinion here was when the trial court and the Circuit Court of Appeals failed to apply the rule of respondeat superior which is the law of California. Now, it is our -- it is our contention that under the Federal Tort Claims Act, the law which governs is the law of the place where the -- where the accident occurred. In this case, it was Guam and the code of Guam, specifically Section 2338 of their Guamanian Code incorporates the same numbered section of the California Civil Code which adopts the common law doctrine of a respondeat superior. And therefore, it is our contention that in this particular case, the law to be applied would have been the California law and which was applied in the Johnson case and which was applied in the Murphey case, two prior decisions of our own Circuit held. I -- I say therefore, the -- and I'll just briefly read the -- the trial court rendered an opinion. It was the belief of the trial court and it says here, even assuming that the practice, this practice to which I've adverted testified to by Seabourn and Schmidt was known and permitted by the officer in charge, it would not make the United States liable. The sovereign can not be sued without its consent but by the Tort's Claim of -- Claims Act of United States has consented to be sued for the negligence of its employees only when they are acting within the scope of their employment. And then the Court says federal law in decisions control similarly the decision of the Circuit Court of Appeals goes on to say. But in dealing with the problem of federal liability for tortious acts of members of the military and naval forces a wholly different situation is presented because Congress saw fit to adopt the drastic modification of the master and servant doctrine. Now, it is my contention that that is -- is -- does violence to the Act itself because the Act states that their claims for personal injury caused by the negligent or wrongful act or omission of the employee of the Government while acting within the scope of the -- of the employment are permissible if a private person in accordance with the law of the place where the act or the omission occurred. And that has been so held by my own Circuit, the Ninth Circuit in the Johnson and the Murphey cases. Now, in the -- in the Johnson case, which was a case of 1950, involved Guam also. There, the injured person suffered an injury while riding in a navy reconverted ambulance driven by a navy chief petty officer. And the fact showed that at the time of the injury, he was on a deviation. He had deviated from his regular assignment which was to deliver a report. But the Court held that this -- here he was primarily motivated by his own desire to serve the master according to the respondeat theory and by reason of this deviation, it nevertheless granted the master liable. Now, the Court further pointed out on this Johnson case, 181 F.2d 577, that California law controls in Guam and that the same scope and significance should be given the law as applied to the military in Guam as would be given under the California courts. Furthermore, that where this driver did combine with his business for the master the -- his own personal business, nevertheless, the master will be made liable when third persons are hurt. And moreover that the mere fact that the man was driving a government vehicle and the mere fact that he was a government employee on the issue of -- of authority to drive does justify the inference that there was authority and so that even though there was a departure, a personal errand of himself, the Government was liable.
Sherman Minton: There though, the petty officer was assigned to let him slip his duties to drive that truck, did he not? And to carry this other --
Henry C. Clausen: He was assigned, Your Honor, to drive the truck but he was not assigned to cut the hair of the man. In other words, he deviated to go and cut the hair of two men that he casually met at some club or off to enlisted man's place and that's the job he was on when the accident happened.
Sherman Minton: What might have lead to it, this case?
Henry C. Clausen: I beg, Your Honors, pardon?
Sherman Minton: Perhaps that was a detour but the Court saw that against the Government.
Henry C. Clausen: Well, if the Court the please.
Sherman Minton: Here you don't have an assignment, do you of these people to drive this particular jeeps or trucks or whatever they are according to the recreation.
Henry C. Clausen: But if the Court please, under the California law, you not only have this motivation deviation aspect but you have the realm of the risk. In other words, if the master has reasonable cause, if he has a reasonable ground that he can foresee. Other words, if the master may foresee what will happen, if the master permits an employee to drive an automobile that he then in California, Your Honors, held liable. The Court in the Johnson case discusses that aspect, the Court in the Murphey case discusses that aspect. In other words, when we thought of a -- of vicarious responsibility for -- or liability rather in the respondeat theory aspect, there are two -- two hazards which a master should bear in mind. One is, that his employee may deviate and may ask demand to deliver a report as in the Johnson case when you must realize that he may deviate. Another, Your Honor, is that the master ought to foresee the probability of the act. In other words, the zone of the risk is important also and is not a facet. Here, Your Honor, if I may just advert to my own case, Seabourn is a soldier, he is a corporal and certainly, if Uncle Sam lets him take the car to go to an NCO club, a non-commissioned officers' club and there drink. Then the United States, as the master, should foresee that the soldier will drink to excess.
Sherman Minton: They didn't send him down there to drink, isn't it?
Henry C. Clausen: They sent him down for recreation and Your Honor there I am a piece on the island of --
Hugo L. Black: Was he -- was he a soldier?
Henry C. Clausen: I beg your pardon?
Hugo L. Black: Was he a soldier?
Henry C. Clausen: Yes, Your Honor. He was a corporal in the Air Corps, Seabourn --
Hugo L. Black: And they sent him out for recreation?
Henry C. Clausen: Well, Your Honor, the improvement of morale in the army includes recreation. Now, of course the army did not send him out to drink to excess but on an island outpost or in the Ninth Circuit's decision involving the Klamath case, that's not Klamath Falls, Oregon but Klamath, California. It was held, that the morale of a soldier and its peculiar to the military is important. And for that purpose, when there is a -- for that purpose, it is permissible to -- to give to the soldiers vehicles for recreation. Now, then here on Guam, the answer to Your Honor's question is they sent him out for recreation. He went with their permission for recreation.
Hugo L. Black: Are you arguing if the Government assumed the risk?
Henry C. Clausen: Yes, Your Honor. By reason of the fact that under the California law, respondeat theory, he -- he -- the -- or rather if the Government is responsible. Now, --
Speaker: Well, what -- is every -- every soldier on Guam all the time declared acting in the line of duty wherever he may go?
Henry C. Clausen: No, Your Honor. Not always although he is on duty 24 hours a day in Guam. Now --
Speaker: But the --
Henry C. Clausen: Now --
Speaker: But the question is whether his action is in the line of duty, is he not?
Henry C. Clausen: Well, his action would be in the line of duty as contemplated by the Federal Tort Claims Act at this instance because, Your Honor, in addition --
Speaker: Well, if it in this instance, if he was -- he always?
Henry C. Clausen: Yes, Your Honor. It is the answer to Your Honor's question is always but more so in this case --
Speaker: All right. So, whatever he does is in the line of his duty?
Henry C. Clausen: Not, Your Honor --
Speaker: But whatever action happens, whatever accident happened, on the time that he violates on Guam is an act that happens in the line of duty?
Henry C. Clausen: No, I don't say that, Your Honor. What I say is that in this particular case, the soldier was on 24 hours duty if -- but in addition, Your Honor, he had been given a pass. He -- he in this case, the soldier had been given a pass and of course that pass was recreation. He was --
Speaker: Had a pass to use the truck, was that in the Act?
Henry C. Clausen: No. He had a pass, Your Honor, to go off base and then in addition to that he had a truck to go off base. He had gotten, Your Honor, according to custom, a truck --
Speaker: That was -- that was for official -- for official use, then you come to the question of custom on that?
Henry C. Clausen: Exactly. And in California, Your Honor, you can show that the negligent giving or rather I'll put it this way. You can show authority to drive an automobile may be founded upon custom and exactly in this case because here for 18 months, the man had gotten trip tickets. They read that they were for official business but the men got them that night and used these trip tickets to take the car or the automobile off post and that would be the only place they could go would -- would be --
Speaker: What -- what is it show as custom, was it testimony of someone?
Henry C. Clausen: Yes, Your Honor. Seabourn and Schmidt both testified to this custom and that as I have stated that the custom was in operation for 18 months.
Speaker: And there was no denial of that?
Henry C. Clausen: I'll put it this way, Your Honor, that there was -- the answer to Your Honor's question is -- is correct. There -- there was no denial. The -- the custom was shown. There was -- there was an attempt to put in evidence a deposition which in some way might dilute, might tend to dilute the custom but that deposition was stricken from the file. Now, that was obviously an attempt of this Sergeant Stiles to perhaps exculpate himself. But the fact nevertheless was the custom was in operation there on this post for 18 months and it is as I have stated. Now, the trial court admitted the evidence of the custom but as I have pointed out, stated that nonetheless. And this is a basic error in my opinion, it felt that federal laws and regulations should control. Well, there is no federal common law and hence no federal respondeat theory.
Speaker: Was there any evidence to show that Stiles when he entrusted the truck to this man knew that he was drunk? He'd been drinking --
Henry C. Clausen: Stiles --
Speaker: -- all day and (Voice Overlap) --
Henry C. Clausen: Stiles denied any such knowledge, Your Honor. But the fact was that before this man on this day got the truck, he had been out in the morning or rather he had be been out on that afternoon drinking, went back to the post at 7 and got the truck at 8 but there was no showing except an inference that you might draw that perhaps they should have been more careful. But in any event, the fact of the authorization founded upon custom is clear. Now, here the girl who was injured was herself employed at an installation on Guam. She was also an Air Corps employee at night. On this particular night, she had taught school. She -- there's no claim of contributory negligence. She is an innocent victim. She has laceration. She has a fracture of various vertebrae. She has permanent limitations of her leg. She has persistent pains. She has uncontrollable trembling of her muscles. She has permanent injuries. She has a loss of ability to work to an extent of 35% with medical expenses and loss of earnings. And in my opinion, Congress intended that under these facts where California law would permit a recovery that there should be a recovery in this case. The Murphey case to which I adverted at 179 F.2nd 743, in that case, the Ninth Circuit Court again was authority for the proposition that recreation, and this is an important aspect in connection with the trip ticket being made out for official business, the Ninth Circuit in the Murphey case held that recreation was itself for the benefit of the master and hence would be official business. In the type of factual situation of the Murphey case namely a small isolated post in Northern California.
Earl Warren: Was there any other new -- usual mode of transportation to this officers' club, Mr. Clausen, other than -- than this conveyances that the --
Henry C. Clausen: No, your --
Earl Warren: -- army supplied?
Henry C. Clausen: No, no, Your Honor. It -- it appears that for example in the morning, of the -- when these three men had been out, they hitchhiked. So, when night came they -- they would propose, have to have some army vehicles to get to any place of recreation and the NCO -- the NCO club is at a distance away from the post.
Earl Warren: And was it custom to bring all of them who were there home, besides --
Henry C. Clausen: Well, it was the custom of the men, Your Honor, to avail themselves of these trucks.
Earl Warren: Yes.
Henry C. Clausen: Or the officers to take jeeps.
Earl Warren: Yes.
Henry C. Clausen: And my point would be that if an officer or a man while using the army vehicle under those circumstances, even though he did get drunk, hurts somebody that the Federal Tort Claims Act applies.
Speaker: Mr. Clausen, I -- I can't understand why he has to (Inaudible) sneaking or whatever you call it, and gets the truck in someone else's name, just try it with that.
Henry C. Clausen: That also was custom. What would happen, Your Honor, would be that in the morning the trip ticket would be made out to some one individual and the evidence showed that then the man passed this around and that if it was made out to meet Clausen while any -- any other man during the day when I got through with this truck, could have the truck if they got this particular ticket. The ticket being made out to me and my errand having been completed, the fact would be that it would perhaps as in this case be made out to 24 hours. So, when I brought the truck back, some other man would get the ticket and in this case Sergeant Stiles gave the ticket to Seabourn.
Speaker: He went out of the post in another man's ticket then?
Henry C. Clausen: No, it -- it -- it's a different way, Your Honor. He went out of the post under the umbrella of the ticket that covered this vehicle and it again, Your Honor, was custom on this post for some 18 months to pass this around as the witnesses testified among the men in the service dock where this man, Seabourn, was assigned.
Speaker: Was this tried by a judge or a jury?
Henry C. Clausen: Yes, Your Honor.
Speaker: No jury?
Henry C. Clausen: No, Your Honor.
Speaker: So they don't have any spectators?
Henry C. Clausen: That's correct, Your Honor.
Speaker: That custom I suppose is a violation of army regulations?
Henry C. Clausen: Well, I can read something else into it and Your Honor brings up a point. I can read an army regulation to a -- in a left-handed way to -- to authorize this procedure and may I say this, Your Honor. When Your -- when Your Honor speaks of an army regulation which is not the law of California court --
Speaker: I understand.
Henry C. Clausen: When your army -- when Your Honor speaks of an army regulation, there are changes, there are interpretive decisions by the Judge Advocate General. There are or any number of -- of facets to that which you must consider. We can't isolate and just look at one army regulation.
Speaker: I thought it was an order of the commanding officer that they'd only be for official business on the post?
Henry C. Clausen: No, Your Honor, it would be quite -- quite the contrary. The commanding officer here in this particular case would know that this practice was going on for 18 months.
Speaker: The custom to that respect?
Henry C. Clausen: Why the man testified that his -- that -- that the -- that his superior, a Lieutenant Werb and other men would use the jeeps and that the men themselves would use the truck.
Speaker: Well that is -- this Stiles is a sergeant?
Henry C. Clausen: I beg your pardon?
Speaker: Is that Stiles' testimony?
Henry C. Clausen: No, Your Honor. Stiles' testimony was excluded on motion.
Speaker: Then who testified that that was the custom?
Henry C. Clausen: Seabourn.
Speaker: That's --
Henry C. Clausen: The -- the corporal.
Speaker: He is the one that (Voice Overlap) --
Henry C. Clausen: And also Schmidt.
Speaker: He is the one who had the truck out?
Henry C. Clausen: Yes, and also Schmidt.
Speaker: Did you have any testimony by a commanding officer or any officers at the post that that was the custom if they knew about it?
Henry C. Clausen: No, Your Honor. Except that it was deemed by the Court immaterial.
Speaker: Yes. You -- the evidence -- what you said that it was a statute that gives -- carries the -- the law of California is involved?
Henry C. Clausen: Yes, Your Honors. I'll put the -- the -- and Your Honor, the Johnson case that I have cited explains out the -- this great particularity with the Johnson case --
Speaker: No, no (Voice Overlap) --
Henry C. Clausen: -- decision at 181 F.577 and that cites the pertinent derivation and the pedigree of the law of Guam.
Earl Warren: Oh, we have a few minutes, we might as well start --
Morton H. Hollander: May it please --
Earl Warren: -- Mr. Hollander.
Morton H. Hollander: -- the Court. Since I have only a very few minutes before the recess, I would like to take this opportunity to shed some additional light on some of the factual questions that were asked of my friend on the other side. The basic contention in this case has been that there was this custom so-called loose practice of allowing trucks to be taken out for joyriding purposes by soldiers. But this case of course was tried before a District Court and we have District Court findings. It went up on appeal for the Court of Appeals and we also have findings by the Court of Appeals. In the District Court, petitioner proposed a finding to the effect that there was such a custom and that Seabourn's use of this vehicle was authorized because it was in accord with this custom, that was an explicit finding proposed by petitioner, proposed by the plaintiff. The District judge after appraising all of the evidence that has been introduced expressly rejected that proposed finding, holding expressly in findings of facts that Seabourn's use of the vehicle was not authorized. On appeal, petitioner pressed as one of his essential specifications of error, that same contention that the District Court erred in failing to find that Seabourn's use of the vehicle was in accord with the so-called custom which apparently has prevailed according to petitioner for a considerable period of time. The Court of Appeals too, in passing on this alleged error finding that Seabourn's use of the vehicle was unauthorized and that his practice to answer Judge -- Mr. Justice Clark's question that this practice, the record shows at page 180, this practice was without -- without the knowledge or approval of their superior officers. There was an --
Earl Warren: Who found that --
Morton H. Hollander: -- identical finding --
Earl Warren: -- was that the trial court or --
Morton H. Hollander: There was an identical finding in the District Court. The District Court expressly found that Seabourn's use of the vehicle was unauthorized by the army regulations, was unauthorized by his superior officers and was unauthorized by this so-called trip ticket which he had obtained prior to taking the vehicle off the post.
Earl Warren: Well that -- that was his conclusion. Did he find -- did he find specifically that there was no custom?
Morton H. Hollander: He found specifically that Seabourn's use -- he -- he explicitly rejected the proposed finding. There was a proposed finding to the effect that Seabourn had taken the vehicle out in accordance with this so-called customs and he refused to so find.
Earl Warren: But he did not find specifically that there was no such custom?
Morton H. Hollander: No. He's made no such statement.
Earl Warren: We'll recess now.